
	

114 HR 952 IH: Put a Registered Nurse in the Nursing Home Act of 2015
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 952
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Ms. Schakowsky (for herself, Mr. Blumenauer, Mr. Rangel, Ms. Lofgren, Ms. Roybal-Allard, and Mr. Payne) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act to establish a minimum direct care
			 registered nurse staffing requirement at nursing facilities and skilled
			 nursing facilities under Medicare and Medicaid and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Put a Registered Nurse in the Nursing Home Act of 2015. 2.Establishment of minimum direct care registered nurse staffing requirement at nursing facilities and skilled nursing facilities under Medicare and Medicaid (a)Medicare Skilled Nursing FacilitiesSection 1819(b)(4)(C) of the Social Security Act (42 U.S.C. 1395i–3(b)(4)(C)) is amended—
 (1)in clause (i)— (A)by striking Except as provided in clause (ii), a and inserting A; and
 (B)by striking all that follows residents and inserting a period; and (2)by striking clause (ii) and inserting the following:
					
 (ii)Use of Direct Care Registered NurseA skilled nursing facility must use the services of at least 1 registered professional nurse to provide assessment, surveillance, and direct care to residents 24 hours a day, 7 days a week. In the preceding sentence, the term surveillance means the purposeful and ongoing acquisition, interpretation, and synthesis of residents’ data for clinical decisionmaking..
 (b)Medicaid Nursing FacilitiesSection 1919(b)(4)(C) of the Social Security Act (42 U.S.C. 1396r(b)(4)(C)) is amended— (1)in the heading, by striking ; facility waivers;
 (2)in clause (i)— (A)by striking With respect to and all that follows through clause (ii), must provide and inserting A nursing facility must provide; and
 (B)by striking all that follows residents and inserting a period; and (3)by striking clauses (ii) and (iii) and inserting the following:
					
 (ii)Use of Direct Care Registered NurseA nursing facility must use the services of at least 1 registered professional nurse to provide assessment, surveillance, and direct care to residents 24 hours a day, 7 days a week. In the preceding sentence, the term surveillance means the purposeful and ongoing acquisition, interpretation, and synthesis of residents’ data for clinical decisionmaking..
 (c)Effective DateThe amendments made by this section shall apply with respect to payments made for items and services furnished on or after the first day of the first calendar quarter beginning on or after the date that is 1 year after the date of the enactment of this Act.
			
